          Case 1:16-cv-01534-JEB Document 457 Filed 10/16/19 Page 1 of 4



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

STANDING ROCK SIOUX TRIBE,
YANKTON SIOUX TRIBE; ROBERT FLYING                       Case No. 1:16-cv-1534-JEB
HAWK; OGLALA SIOUX TRIBE,                                (and Consolidated Case Nos. 16-cv-1796
                                                         and 17-cv-267)
                        Plaintiffs,

        and

CHEYENNE RIVER SIOUX TRIBE,

                        Plaintiff-Intervenor,
        v.

U.S. ARMY CORPS OF ENGINEERS,

                        Defendant-Cross
                        Defendant,

        and

DAKOTA ACCESS, LLC,

                        Defendant-Intervenor-
                        Cross Claimant.



 UNITED STATES ARMY CORPS OF ENGINEERS’ MOTION FOR AN ENLARGMENT
 OF PAGE LIMITS AND TO REFILE OPPOSITION TO PLAINTIFF STANDING ROCK
            SIOUX TRIBE’S MOTION FOR SUMMARY JUDGMENT

        Pursuant to Local Civil Rule 7, Federal Defendant United States Army Corps of Engineers

hereby seeks leave: 1) for a five-page enlargement of the forty-five page limit for the Opposition to

Plaintiff Standing Rock Sioux Tribe’s Motion for Summary Judgment and Memorandum in Support

of the Army Corps’ Cross-Motion for Summary Judgment that the Corps filed on October 9, 2019;

and 2) to refile a version of its brief that fully conforms to the local rules. Plaintiff Standing Rock

Sioux Tribe does not oppose this motion. In support of its motion, the Corps states as follows:



                                                    1
          Case 1:16-cv-01534-JEB Document 457 Filed 10/16/19 Page 2 of 4




        1)         On August 16, 2019, Plaintiffs Standing Rock, Cheyenne River, Oglala, and Yankton

Sioux Tribes filed motions for summary judgment in this case. ECF Nos. 433, 434, 435, and 436.

        2)         Standing Rock’s brief in support of its Motion for Summary Judgment was 54 pages

long. ECF No. 433-2.

        3)         On October 9, 2019, the Corps filed its Opposition to Plaintiff Standing Rock Sioux

Tribe’s Motion for Summary Judgment and Memorandum in Support of the Army Corps’ Cross-

Motion for Summary Judgment. The majority of the text in the Corps’ brief was arranged in 25-

point spacing instead of double spacing as contemplated by the local rules. ECF No. 452.

        4)         The local rules limit opposition memoranda to 45 pages, double-spaced. LCvR

5.1(d) and 7(e).

        5)         A double-spaced version of the Corps’ October 9, 2019 Opposition to Standing

Rock’s Motion for Summary Judgment would be more than 49 pages.1

        6)         The Corps’ October 9, 2019 Opposition to Standing Rock’s Motion for Summary

Judgment contains multiple citations to page numbers within the brief that would be rendered

inaccurate if the brief’s spacing is modified.

        7)         The Corps seeks leave for a five-page enlargement of the Court’s 45-page limit for

opposition briefs so that it may file a conforming brief that adequately addresses the issues raised by

Standing Rock.




1
 The four briefs filed by the Plaintiff Tribes totaled 128 pages. With the proposed five-page
enlargement, the Corps’ four briefs would total 126 pages.

                                                     2
          Case 1:16-cv-01534-JEB Document 457 Filed 10/16/19 Page 3 of 4



        8)       The Cops would need to modify the table of contents and citations to internal page

numbers within its brief to maintain the accuracy of those references, but would make no other

alterations to the brief.

        9)       Counsel for the Corps contacted counsel for the parties on October 15, 2019.

Plaintiff Standing Rock and Defendant-Intervenor stated on October 15 that they do not oppose this

motion. Cheyenne River, Oglala, and Yankton have not yet responded with their positions regarding

this motion.

Dated: October 16, 2019                         Respectfully submitted,

                                                JEAN E. WILLIAMS
                                                Deputy Assistant Attorney General
                                                Environment & Natural Resources Division

                                                By: /s/ Matthew Marinelli
                                                MATTHEW MARINELLI, IL Bar 6277967
                                                REUBEN S. SCHIFMAN, NY Bar
                                                U.S. Department of Justice
                                                Natural Resources Section
                                                P.O. Box 7611
                                                Benjamin Franklin Station
                                                Washington, DC 20044
                                                Phone: (202) 305-0293 (Marinelli)
                                                Phone: (202) 305-4224 (Schifman)
                                                Fax: (202) 305-0506
                                                matthew.marinelli@usdoj.gov
                                                reuben.schifman@usdoj.gov

                                                ERICA M. ZILIOLI, D.C. Bar 488073
                                                U.S. Department of Justice
                                                Environmental Defense Section
                                                P.O. Box 7611
                                                Washington, DC 20044
                                                Phone: (202) 514-6390
                                                Fax: (202) 514-8865
                                                Erica.Zilioli@usdoj.gov

                                                Attorneys for the United States Army Corps of
                                                Engineers



                                                   3
         Case 1:16-cv-01534-JEB Document 457 Filed 10/16/19 Page 4 of 4



                                               OF COUNSEL:

                                               MILTON BOYD
                                               MELANIE CASNER
                                               U.S. Army Corps of Engineers
                                               Office of Chief Counsel
                                               Washington, DC


                                  CERTIFICATE OF SERVICE
I hereby certify that, on the 16th day of October, 2019, a copy of the foregoing was filed through the
Court’s CM/ECF management system and electronically served on counsel of record.


                                       /s/ Matthew Marinelli               .
                                       Matthew Marinelli
                                       U.S. Department of Justice
                                       Natural Resources Section
                                       P.O. Box 7611
                                       Benjamin Franklin Station
                                       Washington, DC 20044
                                       Phone: (202) 305-0293
                                       Fax: (202) 305-0506
                                       matthew.marinelli@usdoj.gov




                                                   4
        Case 1:16-cv-01534-JEB Document 457-1 Filed 10/16/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

STANDING ROCK SIOUX TRIBE,
YANKTON SIOUX TRIBE; ROBERT FLYING                  Case No. 1:16-cv-1534-JEB
HAWK; OGLALA SIOUX TRIBE,                           (and Consolidated Case Nos. 16-cv-1796
                                                    and 17-cv-267)
                      Plaintiffs,

       and

CHEYENNE RIVER SIOUX TRIBE,

                      Plaintiff-Intervenor,
       v.

U.S. ARMY CORPS OF ENGINEERS,

                      Defendant-Cross
                      Defendant,

       and

DAKOTA ACCESS, LLC,

                      Defendant-Intervenor-
                      Cross Claimant.


                                    [PROPOSED] ORDER

       THIS MATTER comes before the Court on the Corps’ Motion for an Enlargement of

Page Limits and to Refile its Opposition to Plaintiff Standing Rock Sioux Tribe’s Motion for

Summary Judgment. For good cause shown, the motion is granted.




                                               1
        Case 1:16-cv-01534-JEB Document 457-1 Filed 10/16/19 Page 2 of 2



        IT IS ORDERED that the Corps may refile a substantively-identical version of its October 9,

2019 Opposition to Plaintiff Standing Rock Sioux Tribe’s Motion for Summary Judgment and

Memorandum in Support of the Army Corps’ Cross-Motion for Summary Judgment that is up to 50

pages in length and that otherwise fully conforms to the local rules.


Dated: ____________                                     _________________________________
                                                        Hon. James E. Boasberg
                                                        United States District Court Judge




                                                   2
